Citation Nr: 0942834	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-39 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
ventricular arrhythmia, sustained status-post implanted 
cardiac pacemaker.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to 
December 2006.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his July 2007 VA examination, the Veteran reported 
that he had been given a cardiac stress treadmill test in 
March 2007 by his private cardiologist, Dr. Chang.  These 
clinical records are not currently associated with the claims 
folder.  In addition, during his most recent VA examination 
in July 2009, the Veteran reported that he had follow-up 
treatment from his private cardiologist every six months and 
with an electrophysiologist every six months.  He also 
indicated that he "calls in" his pacemaker, which he had 
placed at the Alexandria VA Hospital, every three months.  

These clinical records are also not currently associated with 
the claims folder.  The RO sent the Veteran a letter in June 
2007 that told him generally that if he had received private 
treatment he should complete the enclosed release or submit 
the records himself.  VA, however, has adopted a regulation 
requiring that when it becomes aware of private treatment 
records it will specifically notify the claimant of the 
records and provide a release to obtain the records.  If the 
claimant does not provide the release, VA has undertaken to 
will request that the claimant obtain the records.  38 C.F.R. 
§ 3.159(e)(2) (2009).

Since becoming aware of the private treatment records, it 
does not appear that VA has followed the procedures outlined 
in 38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain any 
clinical records of treatment by the 
Veteran's private cardiologist, Dr. Chang, 
to include the results from the March 2007 
stress treadmill test, any records of 
treatment from the Veteran's 
electrophysiologist and any records 
showing results from the Veteran's 
pacemaker from Alexandria Hospital.  The 
Veteran is advised that for VA to obtain 
these records, it may be necessary for him 
complete an authorization for their 
release and that he may submit these 
records himself.

2.  Determine whether any newly received 
evidence indicates a change in the 
Veteran's heart disability warranting a new 
VA examination, and if so, afford the 
Veteran such an examination.

3.  If the benefit sought on appeal is not 
fully granted, issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

